EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of BioNeutral Group, Inc., aNevada corporation (the “Company”), does hereby certify, that, to the best of our knowledge and belief: • the quarterly report for the quarter ended July 31, 2009 (the “Form10-Q”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and • the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. September 21,2009 By: /s/ James T. Crane James T. Crane Principal AccountingOfficer Officer
